Case 1:18-cv-10783-ALC Document 8-1 Filed 02/14/19 Page 1 of 4




EXHIBIT A
          Case 1:18-cv-10783-ALC Document 8-1 Filed 02/14/19 Page 2 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------- x
                                         :
UNITED STATES OF AMERICA
                                         :
              - v. -                                                    DEFAULT JUDGMENT
                                         :
$717,200,000 IN UNITED STATES CURRENCY,                                 18 Civ. 10783 (ALC)
                                         :
                     Defendant-in-rem.
                                         :
---------------------------------------- x

                WHEREAS, on or about November 19, 2018, the United States commenced an in

rem forfeiture action seeking the forfeiture of $717,200,000 in United States currency (the

“Defendant-in-rem”) by the filing of a Verified Complaint (the “Verified Complaint”)(D.E. 1);

                WHEREAS, notice of the Verified Complaint against the Defendant-in-rem was

posted on the official government internet site, www.forfeiture.gov, for at least 30 consecutive

days, beginning on November 24, 2018, through December 23, 2018, and proof of such publication

was filed with the Clerk of this Court on February 13, 2019, (D.E. 4);

                WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of

forfeiture specified the Defendant-in-rem and the intent of the United States to forfeit and dispose

of the Defendant-in-rem, thereby notifying all third parties of their right to file a claim to adjudicate

the validity of their alleged legal interest in the Defendant-in-rem, within sixty days from the first

day of publication of the Notice on the official government internet site;

                WHEREAS, on or about November 18, 2018, the entity known as Société Générale

S.A. (“SG”), a French bank, entered into a Deferred Prosecution Agreement (the “DPA”) with the

Government in which, inter alia, SG consented to the forfeiture of the Defendant-in-rem for its

                                                   2
           Case 1:18-cv-10783-ALC Document 8-1 Filed 02/14/19 Page 3 of 4



involvement in violating the United States economic sanctions relating to Cuba, specifically the

Trading with the Enemy Act (“TWEA”) and the Cuban Assets Control Regulations, by structuring,

conducting and concealing U.S. dollar transactions using the U.S. financial system in connection

with U.S. dollar credit facilities involving Cuba, including facilities provided to Cuban banks and

other entities controlled by Cuba, and to Cuban and foreign corporations for business conducted

in Cuba;

               WHEREAS, SG is the only entity known by the United States to have a potential

interest in the Defendant-in-rem; and

               WHEREAS, no claims or answers have been filed or made in this action and no

other parties have appeared to contest the action, and the requisite time periods in which to do so,

as set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement

Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired;

               NOW THEREFORE, on the motion of Geoffrey S. Berman, United States Attorney

for the Southern District of New York, attorney for the plaintiff United States of America, by

Assistant United States Attorney Benet Kearney, of counsel;

               IT IS HEREBY ORDERED THAT:

               1.       Plaintiff United States of America shall have judgment by default against

the Defendant-in-rem.

               2.       The Defendant-in-rem shall be, and the same hereby is, forfeited to the

plaintiff United States of America.




                                                 3
         Case 1:18-cv-10783-ALC Document 8-1 Filed 02/14/19 Page 4 of 4



              3.     The United States Department of Treasury (or its designee) shall dispose of

the Defendant-in-rem, according to law.

Dated: New York, New York
     February ____, 2019


                                           SO ORDERED:




                                                   ___________________________________
                                                   HONORABLE ANDREW L. CARTER JR.
                                                   UNITED STATES DISTRICT JUDGE




                                              4
